UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: xPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 DGT Holdings Corp. (Name of Registrant as Specified in Its Charter) (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: DGT HOLDINGS CORP. NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD FEBRUARY 12, 2013 To the Shareholders: NOTICE IS HEREBY GIVEN that the Annual Meeting of Shareholders (the “Annual Meeting”) of DGT Holdings Corp., a New York corporation (the “Company”), will be held at the offices of Olshan Frome Wolosky LLP, Park Avenue Tower, 65 East 55th Street, New York, New York 10022 on Tuesday, February 12, 2013 at 10:00 a.m.,Eastern time, or at any adjournment or postponement thereof, for the following purposes: 1. To approve, subject to final action by the Board, an amendment to our Certificate of Incorporation, whereby the Company will effect a 1-for-5,000 reverse stock split (the “Reverse Stock Split”) such that shareholders owning of record fewer than 5,000 shares of common stock, par value $0.10 per share (the “Common Stock”) will have such shares cancelled and converted into the right to receive $13.50 for each share of Common Stock held of record prior to the Reverse Stock Split; 2. To approve, subject to shareholder approval of the proposal described in (1) above and final action by the Board, to take effect immediately following the Reverse Stock Split, an amendment to our Certificate of Incorporation whereby the Company will effect a 5,000-for-1 forward stock split of our outstanding Common Stock; 3. To elect four (4) members of the Board to serve until the next annual meeting of shareholders and until their successors have been duly elected and qualify; 4. To consider and approve an advisory resolution regarding the compensation of the Company’s named executive officers; 5. To ratify the appointment of BDO USA, LLP as our independent registered public accountants for the fiscal year ending August 3, 2013; and 6. To transact such other business as may properly be brought before the Annual Meeting or any adjournment or postponement thereof. The foregoing items of business are more fully described in the proxy statement accompanying this notice.Only shareholders of record at the close of business on January 8, 2013 are entitled to vote at the Annual Meeting. All shareholders are cordially invited to attend the Annual Meeting in person.However, to ensure your representation at the Annual Meeting, we urge you to mark, sign, date and return the enclosed proxy as promptly as possible in the postage-prepaid envelope enclosed for that purpose or vote by telephone or via the Internet (if those options are available to you) in accordance with the instructions on the enclosed proxy card or voting instructions card to ensure that your shares will be represented at the meeting if you are unable to attend. Your prompt cooperation will be greatly appreciated.Any shareholder attending the Annual Meeting may vote in person even if such shareholder has returned a proxy, as long as the shares are held in the shareholder’s name or the brokerage firm, bank or other holder of record acting as the shareholder’s nominee confirms the shareholder’s ownership in writing.A list of shareholders entitled to vote at the Annual Meeting will be available for inspection at our offices.If you have any further questions concerning the Annual Meeting or any of the items of business to be presented, please contact Terry R. Gibson at (212) 520-2300. By Order of the Board of Directors, /s/ Terry R. Gibson Terry R. Gibson President, Chief Executive Officer and Chief Financial Officer New York, New York Dated:[ ], 2013 IMPORTANT: Please fill in, date, sign and return the enclosed proxy in the return-addressed envelope to ensure that your shares are represented at the Annual Meeting. If you attend the Annual Meeting, you may vote in person, if you wish to do so, even though you have previously voted. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED THE TRANSACTIONS DESCRIBED HEREIN, PASSED UPON THE MERITS OR FAIRNESS OF THE PROPOSED TRANSACTIONS OR PASSED UPON THE ADEQUACY OR ACCURACY OF THE DISCLOSURE IN THIS DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL AND A CRIMINAL OFFENSE. NO PERSON IS AUTHORIZED TO GIVE ANY INFORMATION OR TO MAKE ANY REPRESENTATION NOT CONTAINED IN THIS DOCUMENT OR RELATED SCHEDULE 13E-3, AND IF GIVEN OR MADE, SUCH INFORMATION OR REPRESENTATION SHOULD NOT BE RELIED UPON AS HAVING BEEN AUTHORIZED BY US. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Shareholders to be Held on February 12, 2013 The proxy statement and form of proxy card are available on the Internet at http: [] INTRODUCTION 1 SUMMARY OF TERMS OF THE REVERSE/FORWARD STOCK SPLIT 2 SPECIAL FACTORS 7 Purpose and Reasons for the Reverse/Forward Stock Split 7 Background 8 Board Deliberations 8 Alternatives Considered 9 Fairness of the Reverse/Forward Stock Split 10 Fairness Determination by Steel Partners Holdings L.P. 12 Potential Conflicts of Interests of Officers, Directors and Certain Affiliated Persons 12 Third Party Valuation Report 13 Certain Effects of the Reverse /Forward Stock Split on the Company’s Shareholders 16 Federal Income Tax Consequences 19 INFORMATION ABOUT DGT HOLDINGS CORP. 22 The Company 22 Market Information; Dividends 22 Prior Public Offerings 23 Stock Purchases 23 Summary Historical Financial Information 24 Pro Forma Consolidated Financial Statements (Unaudited) 24 GENERAL INFORMATION ABOUT THE ANNUAL MEETING 30 Place and Time 30 Record Date and Voting 30 Purposes of the Annual Meeting 30 Quorum 30 Abstentions and Broker Non-Votes 30 Voting of Proxies 31 Attendance at the Annual Meeting 32 Solicitation of Proxies 32 Certain Financial Information 32 PROPOSALS ONE AND TWO AMENDMENTS TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO EFFECT A 1-FOR-5,,000-FOR-1 FORWARD STOCK SPLIT 33 General 33 Payment for Fractional Shares 33 Exchange of Certificates 34 Vote Required 34 Appraisal and Dissenters’ Rights 34 Source and Amount of Funds or Other Consideration; Expenses of Transaction 34 PROPOSAL THREE ELECTION OF DIRECTORS 36 Nominees 36 i Information with Respect to Nominees 36 Certain Relationships and Related Transactions 42 MANAGEMENT 45 Additional Executive Officers of the Company Who are Not Directors or Director Nominees 45 CORPORATE GOVERNANCE 45 Procedures for Contacting Directors 45 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 46 Section 16(a) Beneficial Ownership Reporting Compliance 48 Securities Transactions 48 EXECUTIVE AND DIRECTOR COMPENSATION 49 Elements of Compensation 49 Summary Compensation Table 51 Fiscal Year Ended July 28, 2012 Grants of Plan-Based Awards 53 Employment Agreements 53 Outstanding Equity Awards at Fiscal Year End 54 Potential Payments Upon Termination Or A Change In Control 55 Director Compensation 55 Fiscal Year Ended July 28, 2012 Director Compensation 55 Golden Parachute Compensation 57 PROPOSAL FOUR ADVISORY RESOLUTION REGARDING EXECUTIVE COMPENSATION 58 PROPOSAL FIVE RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS THE COMPANY’S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING AUGUST 3, 2013. 59 AUDIT COMMITTEE REPORT 61 PROXY MATERIALS DELIVERED TO A SHARED ADDRESS 62 WHERE YOU CAN FIND MORE INFORMATION 62 DOCUMENTS INCORPORATED BY REFERENCE 62 SHAREHOLDER PROPOSALS 63 Deadline for Receipt of Shareholder Proposals 63 Discretionary Voting Authority 63 OTHER MATTERS 65 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 65 ANNEX A-1 PROPOSED FORM OF AMENDMENT TO CERTIFICATE OF INCORPORATION TO EFFECT THE REVERSE STOCK SPLIT A-1-1 ANNEX A-2 PROPOSED FORM OF AMENDMENT TO CERTIFICATE OF INCORPORATION TO EFFECT THE FORWARD STOCK SPLIT A-2-1 ANNEX B VALUATION REPORT OF B. RILEY & CO., LLC B-1 ii DGT HOLDINGS CORP. C/O STEEL PARTNERS HOLDINGS L.P. , 32ND FLOOR NEW YORK, NEW YORK 10022 PROXY STATEMENT FOR ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON FEBRUARY 12, 2013 INTRODUCTION This proxy statement is being furnished to shareholders by the Board of Directors (the “Board”) of DGT Holdings Corp., a New York corporation (the “Company,” “we,” “our,” and “us”), in connection with the solicitation of the proxies in the accompanying form for use at the 2013 Annual Meeting of Shareholders of the Company (the “Annual Meeting”) to be held at the offices of Olshan Frome Wolosky LLP, Park Avenue Tower, 65 East 55th Street, New York, New York 10022 on Tuesday, February 12, 2013 at 10:00 a.m.,Eastern time, or at any adjournment or postponement thereof.The principal business matters to be considered at the Annual Meeting will be the following proposals: 1. To approve, subject to final action by the Board, an amendment to our Certificate of Incorporation, whereby the Company will effect a 1-for-5,000 reverse stock split (the “Reverse Stock Split”) such that shareholders owning of record fewer than 5,000 shares of common stock, par value $0.10 per share (the “Common Stock”) will have such shares cancelled and converted into the right to receive $13.50 for each share of Common Stock held of record prior to the Reverse Stock Split; 2. To approve, subject to shareholder approval of the proposal described in (1) above and final action by the Board, to take effect immediately following the Reverse Stock Split, an amendment to our Certificate of Incorporation whereby the Company will effect a 5,000-for-1 forward stock split of our outstanding Common Stock (the “Forward Stock Split” and, together with the Reverse Stock Split, the “Reverse/Forward Stock Split”); 3. To elect four (4) members of the Board to serve until the next annual meeting of shareholders and until their successors have been duly elected and qualify; 4. To consider and approve an advisory resolution regarding the compensation of the Company’s named executive officers; 5. To ratify the appointment of BDO USA, LLP as our independent registered public accountants for the fiscal year ending August 3, 2013; and 6. To transact such other business as may properly be brought before the Annual Meeting or any adjournment or postponement thereof. 1 The Board, by unanimous vote, and upon the unanimous recommendation of a special committee of disinterested directors of the Board (the “Special Committee”) which was established to evaluate and make a recommendation to the Board regarding the Reverse/Forward Stock Split, has determined that proposals One and Two are fair to, and in the best interests of, the Company and its shareholders. The Board has fixed January 8, 2013 as the record date for the Annual Meeting (the “Record Date”).It is anticipated that the Proxy Statement and the proxy will first be made available to shareholders on or about [], 2013. SUMMARY OF TERMS OF THE REVERSE/FORWARD STOCK SPLIT This summary highlights selected information from this proxy statement and may not contain all of the information that is important to you.To better understand the terms and conditions of the Reverse/Forward Stock Split and the consequent amendments to our Certificate of Incorporation, you should carefully read this entire document, its attachments and the other documents to which we refer. · The Board, after consideration of numerous factors, including the recommendation of the Special Committee, has authorized amendments to the Company’s Certificate of Incorporation that would: o effect a 1-for-5,000 reverse stock split of our Common Stock; and o effect a 5,000-for-1 forward stock split. · Although the Reverse Stock Split and the Forward Stock Split will be voted on separately, the Company will not effect either the Reverse Stock Split or the Forward Stock Split unless both proposals are approved by the shareholders. · The Reverse/Forward Stock Split is intended to take effect, subject to shareholder approval and subsequent final action by our Board, on the date the Company files Certificates of Amendment to our Certificate of Incorporation with the Secretary of State of the State of New York, or on any later date that the Company may specify in such Certificates of Amendment (the “Effective Date”), the forms of which are attached hereto as Annex A-1 and Annex A-2.Our Board has retained the authority to determine whether and when to file the amendments to our Certificate of Incorporation with the Secretary of State of the State of New York to effect the Reverse/Forward Stock Split, notwithstanding the authorization of the Reverse/Forward Stock Split by our shareholders (see “Special Factors – Certain Effects of Reverse/Forward Stock Split on the Company’s Shareholders – Board Discretion” on page [].)The Company expects the Effective Date to be as soon as practicable following the Annual Meeting, subject to shareholder approval and final action by the Board. · Shareholders owning of record fewer than 5,000 shares of the Common Stock immediately before the Reverse Stock Split (the “Cashed Out Shareholders”), upon filing of the Certificates of Amendment as discussed above, will receive the right to receive $13.50 for each share of Common Stock such shareholder held of record immediately before the Reverse Stock Split.As a result, any person whose shareholdings in the Company immediately before the Reverse Stock Split consist of record ownership of fewer than 5,000 shares of Common Stock will no longer be a shareholder of the Company.No new certificates representing fractional shares will be issued (see “Special Factors – Certain Effects of Reverse/Forward Stock Split on the Company’s Shareholders” on page []). 2 · Shareholders holding of record 5,000 or more shares of Common Stock immediately before the Reverse/Forward Stock Split (the “Continuing Shareholders”) will continue to hold the same number of shares after the completion of the Reverse/Forward Stock Split and will not receive any cash payment. · The consideration of $13.50 per share on a pre-split basis to be received by Cashed Out Shareholders is based primarily upon the estimated value of the Company’s real estate, securities held for sale, and federal net operating loss carryforwards and the third party independent valuation report (the “Valuation Report”) from B. Riley & Co., LLC (“B. Riley”), the Company’s financial advisor.Note that neither our Board nor our Special Committee obtained an independent fairness opinion for the Reverse/Forward Stock Split, nor did the Valuation Consultant render an opinion as to the fairness of the Reverse/Forward Stock Split. See “Special Factors – Background” on page []; and “– Fairness of the Reverse/Forward Stock Split Proposal” on page []. · Any person whose shareholdings in the Company consist of record ownership of fewer than 5,000 shares of Common Stock may retain an equity interest in the Company after the Effective Date by purchasing, prior to the Effective Date, a sufficient number of shares of Common Stock so that the shareholder’s total number of shares held of record immediately prior to the Reverse Stock Split is equal to or greater than 5,000. (See “Proposals One and Two Amendments to the Company’s Certificate of Incorporation to Effect a 1-for-5,000 Reverse Stock Split and to Effect a 5,000-for-1 Forward Stock Split – Payment for Fractional Shares” on page []). · For shareholders who hold fewer than 5,000shares of Common Stock in street name, your broker, bank or other nominee is considered the shareholder of record with respect to those shares and not you.It is possible that the bank, broker or other nominee also holds shares for other beneficial owners of our Common Stock and that it may hold 5,000 or more total shares.Therefore, depending upon their procedures, they may not be obligated to treat the Reverse Stock Split as affecting beneficial holders’ shares.It is our desire to treat shareholders holding fewer than 5,000 shares of our Common Stock in street name through a nominee (such as a bank or broker) in the same manner as shareholders whose shares are registered in their name.However, we or our transfer agent, Continental Stock Transfer & Trust Company, may not have the necessary information to compare your record holdings with any shares that you may hold in street name in a brokerage account and these banks, brokers and other nominees may have different procedures for processing the Reverse Stock Split.Accordingly, if you hold your shares of our Common Stock in street name, we encourage you to contact your bank, broker or other nominee. · For shareholders that own a total of 5,000 or more shares of Common Stock beneficially through multiple brokerage firms in street name, or through a combination of record ownership and one or more brokerage firms in street name, we may not have the information to compare your record holdings and your ownership through a brokerage firm or to compare your holdings in two or more different brokerage firms.As a result, if you hold more than the minimum number of shares, you may nevertheless have your shares cashed-out if you hold them in a combination of record and street name or through accounts in several brokerage firms.If you are in this situation and desire to remain our shareholder after the Reverse/Forward Stock Split, we recommend that you combine your holdings in one brokerage account or transfer any shares held through a brokerage firm into record name prior to the effective time of the Reverse/Forward Stock Split.You should be able to determine whether your shares will be cashed-out by examining your brokerage account statements to see if you hold more than the minimum number of shares in any one account.To determine the Reverse/Forward Stock Split’s effect on any shares you hold in street name (and possible payment of the cash consideration), you should contact your broker, bank or other nominee. 3 · The principal purpose of the Reverse/Forward Stock Split is to reduce the number of shareholders of record of the Company’s Common Stock to fewer than 300, enabling the Company to terminate its status as a reporting company under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and thereby eliminate the significant expenses associated with being a reporting company (see “Special Factors – Purpose and Reasons for the Reverse/Forward Stock Split” on page 7).Based on its experience, the Board believes that, after giving effect to the estimated costs of the Reverse/Forward Stock Split, total savings of approximately $297,500 in previously estimated incremental annualized costs of continuing as a public company may be realized by going private.The Reverse/Forward Stock Split is considered a “going private” transaction as defined in Rule13e-3 promulgated under the Exchange Act.Accordingly, the Company and Steel Partners Holdings L.P. (“Steel Holdings”), the controlling shareholder of the Company, have filed a Rule13e-3 Transaction Statement on Schedule13E-3 with the SEC related to the Reverse/Forward Stock Split. The Schedule13E-3 is available on the SEC’s website at http://www.sec.gov or from the Company. · A principal advantage of the Reverse/Forward Stock Split to Cashed Out Shareholders is that the Company will purchase their fractional shares of Common Stock without charging brokerage commissions or other costs normally associated with the sale of securities (see “Special Factors – Certain Effects of Reverse/Forward Stock Split on the Company’s Shareholders” on page []). · The principal disadvantage of the Reverse/Forward Stock Split is that many of the Company’s shareholders will cease to be shareholders following the Reverse/Forward Stock Split and will not receive certain benefits of the Reverse/Forward Stock Split (see “Special Factors – Certain Effects of Reverse/Forward Stock Split on the Company’s Shareholders” on page []). · Approval of the amendments to the Certificate of Incorporation to effect the Reverse/Forward Stock Split will require approval by holders of a majority of the outstanding shares of Common Stock (see “Proposals One and Two Amendments to the Company’s Certificate of Incorporation to Effect a 1-for-5,000 Reverse Stock Split and to Effect a 5,000-for-1 Forward Stock Split – Vote Required” on page []). · Our Board has retained the authority to determine whether and when to file the amendments to our Certificate of Incorporation with the Secretary of State of the State of New York to effect the Reverse/Forward Stock Split, notwithstanding the authorization of the Reverse/Forward Stock Split by our shareholders.Our Board may abandon the Reverse/Forward Stock Split at any time or may proceed with the Reverse/Forward Stock Split at any time without further notice to or action on the part of our shareholders (see “Special Factors – Certain Effects of Reverse/Forward Stock Split on the Company’s Shareholders – Board Discretion” on page [].) 4 · Each shareholder whose fractional share is repurchased by the Company will recognize gain or loss for federal income tax purposes measured by the difference between the shareholder’s basis in the fractional share and the cash consideration received for the fractional share.The gain or loss will be capital gain or loss if the share was held as a capital asset (see “Special Factors – Federal Income Tax Consequences” on page []). · Under the New York Business Corporation Law, shareholders do not have the right to dissent and demand payment for their shares (see “Proposals One and Two Amendments to the Company’s Certificate of Incorporation to Effect a 1-for-5,000 Reverse Stock Split and to Effect a 5,000-for-1 Forward Stock Split – Appraisal and Dissenters’ Rights” on page []). · The Board, upon the recommendation of the Special Committee to the Board, have concluded that the Reverse/Forward Stock Split is procedurally and substantively fair to our affiliated and unaffiliated shareholders, including Cashed Out Shareholders and Continuing Shareholders.This conclusion was based on the analysis of several factors described in detail in this proxy statement in the section captioned “Special Factors – Fairness of the Reverse/Forward Stock Split Proposal” on page [] and the Valuation Report delivered by B. Riley described in the section captioned “Special Factors – Third Party Valuation Report” on page []. · Steel Holdings, who has been deemed a “filing person” for purposes of Schedule 13E-3 and has, along with the Company, filed a Rule 13e-3 Transaction Statement on Schedule 13E-3 with the Commission, have adopted the analysis and conclusions of the Special Committee and our Board, and have concluded that the Reverse/Forward Stock Split is procedurally and substantively fair to the Company’s affiliated and unaffiliated shareholders, including Cashed Out Shareholders and Continuing Shareholders.See the section in the proxy statement captioned “Special Factors – Fairness Determination by Steel Partners Holdings L.P.” on page []. · Steel Holdings is the controlling shareholder of the Company. In addition, each of Mr. Howard, the Chairman of our Board, Mr. Gibson, our President, Chief Executive Officer, Chief Financial Officer and director, and Mr. McGill, our Vice President and General Counsel, are affiliates of Steel Holdings.The material facts as to each such director and/or executive officer’s interest are known to or have been fully disclosed to each of the other members of the Board. For more detailed information concerning any conflict of interest of our Board or any filing person with respect to the Reverse/Forward Stock Split or concerning our relationship with any of our shareholders, please see also information under the sections of the proxy statement captioned “Security Ownership of Certain Beneficial Owners and Management” on page [], “Proposal Three Election of Directors – Certain Relationships and Related Transactions” on page [], and “Special Factors – Potential Conflicts of Interests of Officers, Directors and Certain Affiliated Persons” on page []. 5 · As of January 8, 2013, the Record Date for the Annual Meeting, there were [] shares of Common Stock outstanding and there were [] shareholders of record.The Company estimates that after the Reverse/Forward Stock Split is effected, the number of shares of Common Stock outstanding will be approximately [] shares in the hands of approximately [] shareholders of record.The total number of fractional shares to be purchased is estimated to be equivalent to approximately 350,000 shares of Common Stock on a pre-split basis at a cost of approximately $4,725,000.However, this is only an estimate and the exact number of shares that will be purchased in connection with the Reverse/Forward Stock Split will be determined on the Effective Date. 6 SPECIAL FACTORS Purpose and Reasons for the Reverse/Forward Stock Split The Company, a New York corporation, was incorporated in 1954.The reason for the Reverse/Forward Stock Split is to relieve the Company of the costs and burdens of remaining a public company and to reduce the costs associated with servicing many small shareholder accounts. The Board believes that there are considerable costs and burdens to the Company in remaining a public reporting company.To comply with its obligations under the Exchange Act, the Company incurs direct and indirect costs associated with compliance with the filing and reporting requirements imposed on public companies.Examples of direct cost savings from termination of registration of the Common Stock include: lower printing and mailing costs; reduced reporting and disclosure requirements due to the company’s private status; and reduction in direct expenses such as word processing and preparing electronic filings in the EDGAR format prescribed by the Securities and Exchange Commission (the “SEC” or the “Commission”).The Company has determined that there will be a reduction in audit and legal fees once the Company is no longer subject to the reporting requirements of the Exchange Act.The Company also incurs indirect costs as a result of executive time expended to prepare and review such Exchange Act filings.Ceasing registration of the Common Stock is expected to substantially reduce many of these costs. The Company also expects the Reverse/Forward Stock Split to reduce the cost of servicing shareholder accounts.The costs of printing and mailing materials to shareholders increases for each shareholder account, regardless of the number of shares held by the shareholder.Many of the Company’s shareholders hold a relatively small number of shares, and the cost of servicing such accounts is disproportionate to the size of the holdings. The Reverse/Forward Stock Split would not only reduce these servicing expenses, but would also provide a cash payment to holders of record of fewer than 5,000 shares for their interest in the Company.Shareholders owning 5,000 or more shares would receive no cash payments and would continue as shareholders of the Company holding the same number of shares as were held by them immediately before the Reverse/Forward Stock Split. Based on its experience, the Board believes that total savings of approximately $297,500 in previously estimated incremental annualized costs of continuing as a public company may be realized by going private, as follows: “Going Dark” Cost Savings Audit (and Interim Reviews) of Financial Statements $ SEC Accounting, Sarbanes-Oxley Compliance Legal Investor relations, transfer agent, financial printing Miscellaneous Total These amounts, however, are just estimates, and the actual savings to be realized may be higher or lower than such estimates. 7 If the Reverse Stock Split and Forward Stock Split are approved and implemented, the Company believes that thereafter the number of shareholders of record will be fewer than 300.The Company intends to terminate the registration of its Common Stock under the Exchange Act pursuant to Section 12(g)(4) of the Exchange Act.Following the Reverse/Forward Stock Split, the decision by the Company to terminate Exchange Act registration upon implementation of the Reverse/Forward Stock Split does not require shareholder approval and will not be voted on at the Annual Meeting.The Company’s duty to file periodic reports with the SEC, such as quarterly and annual reports, will be suspended once the Company has fewer than 300 shareholders of record and has filed the appropriate form with the SEC.However, the Company currently intends to continue to provide shareholders with summary annual audited financial statements and quarterly financial information, and periodic updates when determined to be appropriate by the Board.This information will not be as detailed or extensive as the information the Company has been required to file with the SEC or has provided to its shareholders in the past. The Board also believes that, following the Reverse/Forward Stock Split, our management will be able to better focus on our long-term business goals of capital redeployment and the identification of new profitable operations where we can utilize our existing working capital and maximize the use of our net operating losses. In consideration of the aforementioned reasons, upon recommendation of the Special Committee, the Board, on December 14, 2012, approved, subject to approval by the Company’s shareholders and final action by the Board, amendments to the Company’s Certificate of Incorporation to effect the Reverse/Forward Stock Split. Background On November 3, 2011, we sold (the “Villa Sale”) our Villa Sistemi Medicali S.p.A. subsidiary (“Villa”).On August 16, 2012, we sold our power conversion business (the “Power Conversion Business Sale”) operated by our RFI Corporation subsidiary (“RFI”).Prior to these sales, we were a leader in developing, manufacturing and marketing medical and dental imaging systems and power conversion subsystems and components worldwide.Our products included stationary and portable medical and dental diagnostic imaging systems and electronic systems and components such as electronic filters, transformers and capacitors.We currently have a real estate business that includes the leasing of property owned by the Company through its subsidiaries in Milan, Italy and Bay Shore, New York.In addition to the real estate business, our business is expected to consist primarily of capital redeployment and identification of new profitable operations where we can utilize our existing working capital and maximize the use of our net operating losses. Board Deliberations At a meeting of the Board held on September 14, 2012, the Board discussed ways to increase shareholder value and reduce the Company’s expenses following the consummation of the Villa Sale and the Power Conversion Business Sale, including the possibility of ceasing registration of its common stock through reverse and forward stock splits.The Board discussed certain shareholder approval requirements, the possibility of retaining B. Riley to undertake a valuation analysis, the merits of forming a special committee, and certain other possible considerations relating to deregistration.The Board then decided to postpone the discussion relating to the possibility of deregistration until the next meeting of the Board. At the meeting of the Board held on October 8, 2012, the Board continued discussion of the possibility of deregistration and outside counsel advised management and the Board regarding certain aspects of going-private transactions and reverse and forward stock splits.In addition, the Board discussed certain regulations relating to the Investment Company Act of 1940, as amended, and the possibility of effecting stock splits that would reduce the number of holders of record below 100.The Board then approved the establishment of the Special Committee, consisting of General McPeak and Mr. Risher, the disinterested members of the Board, to evaluate and make a recommendation to the Board regarding the transaction. 8 Management recommended that a ratio of 1-to-5,000 would reduce the number of record shareholders to a level sufficiently below 300 to allow adequate margin for any increase in the number of shareholders that might occur prior to or after the effectiveness of a reverse stock split (for example, as a result of holders with shares in “street name” requesting that share certificates be issued in their own name, or persons other than current shareholders acquiring shares). At a meeting of the Special Committee held on December 9, 2012, the Special Committee formally retained B. Riley to provide a Valuation Report concerning the value of the consideration proposed to be paid to Cashed Out Shareholders in connection with the Reverse Stock Split.The terms of B. Riley’s analysis can be found below under “Third Party Valuation Report.” On December 14, 2012, the Special Committee met and reviewed with a representative of B. Riley its Valuation Report and related analysis concerning the value of the consideration proposed to be paid to Cashed Out Shareholders in connection with the Reverse Stock Split.The Valuation Report of B. Riley estimated that the fair market value of the shares to be repurchased in connection with the Reverse/Forward Stock Split is between $13.00 and $14.50 per share, representing premiums of 8.3% to 20.8%, respectively, to the Company’s closing price on December 12, 2012.Following its review of the analysis provided by B. Riley, which the Special Committee adopted as its own, and in consideration of the factors described in this “Special Factors” section of the proxy statement, the Special Committee determined that proposals One and Two are fair to, and in the best interests of, the Company and its shareholders recommended that the Board submit these proposals to the Company’s shareholders for their approval. The Board then considered the recommendation of the Special Committee, based on the analyses and factors described herein, including the Valuation Report, which were adopted by the Board, and unanimously adopted a resolution declaring the terms and conditions of the Reverse/Forward Stock Split to be advisable, directing that proposed amendments to the Certificate of Incorporation of the Company effecting the Reverse/Forward Stock Split be submitted to the shareholders of the Company for consideration and authorized and directed management of the Company to file a preliminary proxy statement with the SEC, and to effect any other filings and take all other corporate actions necessary or appropriate in connection therewith. If the shareholders approve the Reverse/Forward Stock Split, subject to final action by the Board, the Company will file certificates of amendment to the Company’s Certificate of Incorporation with the Secretary of State of the State of New York in substantially the forms attached hereto as Annex A-1 and Annex A-2.The Reverse/Forward Stock Split will become effective on the Effective Date which is the date the amendments are filed with the Secretary of State of the State of New York, or such later date as is specified in the filing.The Company expects the amendments to become effective as soon as practicable following the Annual Meeting, subject to final action by the Board. Alternatives Considered The Board considered alternative transactions to reduce the number of shareholders but ultimately determined that the Reverse/Forward Stock Split was the preferred method.The Board considered the following alternative strategies: 9 Issuer Tender Offer.The Board considered an issuer tender offer to repurchase shares of the Company’s outstanding Common Stock.The results of an issuer tender offer would be unpredictable, however, due to its voluntary nature.The Board was uncertain as to whether this alternative would result in shares being tendered by a sufficient number of record holders so as to permit the Company to reduce the number of record holders below 300, to reduce its administrative costs related to servicing shareholders who own a relatively small number of shares and to terminate its SEC reporting requirements.The Board was also uncertain as to whether many holders of a small number of shares would make the effort to tender their shares.In addition, the Board considered the cost of completing the tender offer, which could be significant in relation to the value of the shares sought to be purchased. Purchase of Shares in the Open Market.There is a limited trading market for the Common Stock and there would be no way to ascertain whether purchases would result in a smaller number of record shareholders; therefore, the Board believes it would be highly unlikely that shares could be acquired by the Company from a sufficient number of holders to accomplish the Board’s objectives. Continuing As Is.Finally, the Board considered taking no action to reduce the number of shareholders of the Company.However, due to the Company’s significant costs of compliance under the Exchange Act, especially in relation to the Company’s overall expenses and less extensive operations than it engaged in during previous years, the Board believes that taking no action at this time is not in the best interests of the Company. The Board has determined that the Reverse/Forward Stock Split is the most expeditious and economical method of changing the Company’s status from that of a reporting company to that of a non-reporting company.The Company has not sought, and has not received, any proposals for the merger or consolidation of the Company, or for the sale or other transfer of all or any substantial portion of the Company’s assets, or for the sale of securities of the Company that would enable the holder thereof to exercise control of the Company.See “Special Factors—Background.” Fairness of the Reverse/Forward Stock Split The Board and the Special Committee believe that the Reverse/Forward Stock Split, taken as a whole, is substantively and procedurally fair to and in the best interests of the Company and its shareholders.In determining the fairness of the Reverse/Forward Stock Split, the Board and the Special Committee considered a number of factors prior to approval of the proposed transaction. The Board and the Special Committee recognized the concerns of shareholders owning of record fewer than 5,000 shares of Common Stock.The Reverse/Forward Stock Split will allow such Cashed Out Shareholders to liquidate their holdings at a fair value, and without brokerage or other transaction costs, by receiving cash for their interest. Continuing Shareholders are expected to benefit from the reduction of direct and indirect costs borne by the Company to maintain its public company status. Substantive Fairness Discussion.In determining to approve the Reverse/Forward Stock Split and recommend that shareholders approve it, in addition to adopting the analysis presented by B. Riley, the Board and the Special Committee considered the following material factors: · The limited trading market and liquidity of the Common Stock. · The opportunity afforded by the Reverse/Forward Stock Split for holders of even a small number of shares to receive a cash payment for their interest without brokerage costs. 10 · The analysis described under “Third Party Valuation Report” and the finding that B. Riley estimates that the fair market value of the shares to be repurchased in connection with the Reverse/Forward Stock Split is between $13.00 and $14.50 per share, representing premiums of 8.3% to 20.8%, respectively, to the Company’s closing price on December 12, 2012. · The reported market price of the Company’s common stock was between $8.51 and $11.66 per share during the period from December 12, 2011 through December 13, 2012, the last trading day before the Board approved the payment amount. · The fact that at the 1-for-5,000 ratio, the Reverse/Forward Stock Split would not significantly impact control of the Company, and that the Company expects that the (a) Company’s directors and executive officers would beneficially own approximately []% of the Common Stock as of January 8, 2013 and []% following the Reverse/Forward Stock Split and (b) Steel Holdings would beneficially owning approximately []% of the Common Stock as of January 8, 2013 and []% following the Reverse/Forward Stock Split.Accordingly, the Board and the Special Committee did not view the Reverse/Forward Stock Split as significantly impacting control of the Company. In determining to approve the Reverse/Forward Stock Split, the Board placed the greatest weight on the Company’s stock price performance and the Valuation Report.After evaluating these factors, the Board determined that the Reverse/Forward Stock Split is substantively fair to the shareholders of the Company. Procedural Fairness Discussion.The Reverse/Forward Stock Split has not been structured to require the separate approval of shareholders unaffiliated with the Company because the Board concluded that the interests of unaffiliated shareholders were sufficiently represented at the Board level by the Special Committee.The Special Committee consists of disinterested directors of the Board and was established to evaluate and make a recommendation to the Board regarding the Reverse/Forward Stock Split. Neither our Board nor the Special Committee requested or relied on a fairness opinion on behalf of our unaffiliated shareholders because costs associated with obtaining such an opinion, which could be between $300,000 and $400,000, outweighed its perceived benefits.While all of our affiliated shareholders will remain shareholders following the Reverse/Forward Stock Split by virtue of the size of their holdings, unaffiliated shareholders will have the same opportunity if they so choose (by purchasing a sufficient number of shares of Common Stock prior to the effective time of the Reverse/Forward Stock Split so that the shareholder’s total number of shares held of record immediately prior to the Reverse Stock Split is equal to or greater than 5,000. In light of this fact, our Board concluded that the additional expense associated with obtaining a fairness opinion was not justified.However, our Board and Special Committee did obtain the Valuation Report from B. Riley that estimated that the fair market value of the shares to be repurchased in connection with the Reverse/Forward Stock Split is between $13.00 and $14.50 per share. No unaffiliated representative has been retained to act solely on behalf of unaffiliated shareholders for purposes of negotiating the terms of the Reverse/Forward Stock Split.Additionally, the Board made no specific provision to grant unaffiliated shareholders access to the Company’s corporate files, except as may be required by the New York Business Corporation Law, or to obtain counsel or appraisal services at the Company’s expense.The Special Committee and the Board noted that this proxy statement, along with our other filings with the SEC, provide a great deal of information to enable unaffiliated shareholders to make an informed decision as to the Reverse/Forward Stock Split. 11 Therefore, based on these factors, the Board determined that the Reverse/Forward Stock Split is procedurally fair to unaffiliated shareholders. After evaluating the substantive and procedural fairness of the Reverse/Forward Stock Split, the Board concluded that the Reverse/Forward Stock Split is the most expeditious, efficient, cost effective and fair method to convert the Company from a reporting company to a privately-held non-reporting company. On December 14, 2012, the Board and the Special Committee received and adopted the analysis set forth in the Valuation Report.Based on that Valuation Report and the factors described above, the Board and the Special Committee unanimously determined that the purchase price for fractional shares of the Company’s Common Stock of $13.50 per share on a pre-split basis is fair to the holders of Common Stock of the Company, including the unaffiliated shareholders of the Company, and voted to approve the Reverse/Forward Stock Split. Fairness Determination by Steel Partners Holdings L.P. Steel Holdings, who has been deemed a “filing person” for purposes of Schedule 13E-3, has adopted the analysis and conclusions of the Special Committee and our Board, including the Valuation Report, and have concluded that the Reverse/Forward Stock Split is procedurally and substantively fair to the Company’s affiliated and unaffiliated shareholders, including Cashed Out Shareholders and Continuing Shareholders.Steel Holdings relied on the factors analyzed by the Board and the Special Committee as described in the above section of the proxy statement captioned “Fairness of the Reverse/Forward Stock Split” along with the Valuation Report provided by B. Riley as described in the section of the proxy statement below captioned “Third Party Valuation Report.” Potential Conflicts of Interests of Officers, Directors and Certain Affiliated Persons Our directors and executive officers and 10% shareholders may have interests in the Reverse/Forward Stock Split that are different from your interests as a shareholder, and have relationships that may present conflicts of interest.To the Company’s knowledge, Steel Holdings and each director of the Company intends to vote all shares of Common Stock for which those persons have voting authority, for the proposed Reverse/Forward Stock Split and related Amendments to the Company’s Certificate of Incorporation.The shares held by the directors represent approximately []% of the voting power of the Common Stock on the Record Date and the shares held by Steel Holdings represent approximately []% of the voting power of the Common Stock on the Record Date.In addition, certain directors hold options to acquire shares of our Common Stock.The Reverse/Forward Stock Split will not affect these stock options and they will remain outstanding at the same per share exercise price after the Reverse/Forward Stock Split.However, these stock options may become less valuable if they cannot be turned into cash quickly and easily once earned because of the lack of a ready market and a decline in the price of our Common Stock.See “Security Ownership Of Certain Beneficial Owners And Management.” Upon the effectiveness of the Reverse/Forward Stock Split, the aggregate number of shares of our Common Stock owned by our directors and executive officers and Steel Holdings will remain the same and the ownership percentage of the shares of our Common Stock held by our directors, executive officers and Steel Holdings will increase by approximately []% from []% to []% as a result of the reduction of the number of shares of our Common Stock outstanding.The increase in the ownership percentage of our shares of Common Stock held by our directors, executive officers and Steel Holdings and the reduction in the number of shares outstanding following the completion of the Reverse/Forward Stock Split is based on record holder information that we received as of January 8, 2013 from our transfer agent, Continental Stock Transfer & Trust Company, as to our record holders, and information we have received regarding the holdings of beneficial owners of our Common Stock held in street name.The number of shares to be cashed-out in the Reverse/Forward Stock Split may vary from the estimate above, and the ownership percentage of our shares of Common Stock held by our directors, executive officers and Steel Holdings and the ownership percentage of the Continuing Shareholders after the Reverse/Forward Stock Split will proportionally increase or decrease as a result of purchases, sales and other transfers of our shares of Common Stock by our shareholders prior to the effective time of the Reverse/Forward Stock Split and the number of street name shares that are actually cashed-out in the Reverse/Forward Stock Split. 12 Directors, executive officers and any shareholders who own more than 10% of our outstanding Common Stock will experience certain advantages after the Reverse/Forward Stock Split in that they will be relieved of certain SEC reporting requirements and “short-swing profit” trading provisions under Section 16 of the Exchange Act and information regarding their compensation and stock ownership will no longer be publicly available.In addition, by deregistering the Common Stock under the Exchange Act subsequent to the consummation of the Reverse/Forward Stock Split, we will no longer be prohibited, pursuant to Section 402 of the Sarbanes-Oxley Act, from making personal loans to our directors or executive officers, although no such loans currently are contemplated. Third Party Valuation Report On or about December 9, 2012 the Special Committee retained B. Riley to act as a third party independent financial advisor to prepare a valuation report to determine the fair market value for the shares of Common Stock held by the Cashed Out Shareholders.The Special Committee considered several possible financial advisors and selected B. Riley on the basis of its experience, the time it would take to complete its work and the cost to the Company of its engagement.On December 14, 2012, the Special Committee met with B. Riley and reviewed and accepted its Valuation Report. The Company expects to pay B. Riley a fee of $65,000, which was not contingent on any result. The full text of B. Riley’s valuation report is attached as Annex B and should be read carefully in its entirety.B. Riley’s valuation report is directed to the Special Committee and relates only to the fair market value of the shares of Common Stock and the Reverse Stock Split, does not address any other aspect of the Reverse/Forward Stock Split or any related transaction and does not constitute a recommendation to any shareholder with respect to the Reverse Stock Split or any other matter being voted upon by the shareholders. In the course of preparing its Valuation Report, B. Riley conferred with the Company’s management concerning the evolution of its business, operations and outlook for the future. The following is a summary of the material financial analysis that B. Riley performed in connection with the rendering of its opinion, which analysis was presented to the Special Committee at its meeting on December 14, 2012. B. Riley’s valuation conclusions are based on a number of key considerations, including but not limited to: · The mark-to-market value of the Company’s investments in marketable securities as of December 12, 2012; · The nature of the securities held in the Company’s portfolio of marketable securities; · The latest available third-party valuations of the Company’s domestic and foreign real estate holdings; · The presence of U.S. Federal and State net operating loss carryforwards and their potential impact on the Company’s equity value; 13 · The number of shares and percentage ownership in the Company represented by the shares anticipated to be repurchased in connection with the Reverse/Forward Stock Split; · The Company’s size and the lack of marketability associated with its Common Stock; and · Factors influencing the Company’s net asset value both as a going concern and under a liquidation scenario. None of the information provided by the Company was audited by B. Riley as part of its engagement. B. Riley relied on such information without independent verification and expresses no opinion or other form of assurance on its accuracy, fairness and completeness. The Valuation Report and related analysis reflect B. Riley’s best judgment in light of the information available at the time. Based on its experience and professional judgment after considering the results of its analyses taken as a whole, without attributing any particular weight to or reaching a conclusion based on any specific analysis, B. Riley estimates that the fair market value of the shares to be repurchased in connection with the Reverse/Forward Stock Split is between $13.00 and $14.50 per share, representing premiums of 8.3% and 20.8%, respectively, to the Company’s close price of $12.00 as of December 12, 2012. B. Riley was not asked to, nor did it, provide a recommendation regarding the purchase price determined by the Special Committee to repurchase shares held by shareholders owning of record fewer than 5,000 shares of Common Stock.Rather, the Special Committee selected a proposed consideration price and recommended such price to the full Board, which subsequently approved a purchase price of $13.50 per share on a pre-split basis for each fractional share resulting from the Reverse Stock Split payable to shareholders owning of record fewer than 5,000 shares of Common Stock. Set forth below is a summary of the material financial analyses presented by B. Riley to the Special Committee. The summary set forth below does not purport to be a complete description of the analyses performed or presentation made by B. Riley in this regard. B. Riley believes that its presentation and analyses must be considered as a whole and that selecting portions of its analyses and factors considered by it, without considering all of its analyses and factors, or attempting to ascribe relative weights to some or all of its analyses and factors, could create an incomplete view of the evaluation process underlying the valuation analysis. No company used in the analyses described below is identical to the Company. Accordingly, an analysis of the results thereof necessarily involves complex considerations and judgments concerning differences in financial and operating characteristics and other factors that could affect theReverse/Forward Stock Splitor the public trading or other values of the Company or companies to which it is being compared. Precedent Dutch Tender Offer Analysis Dutch Tender Offers incorporate certain features that make them relevant to the Reverse/Forward Stock Split, including: i) Dutch Tenders are return of capital transactions to shareholders; ii) Dutch Tenders involve the issuer directly offering a premium to shareholders to induce the repurchase of stock; and iii) the premiums ultimately paid by issuers are generally reflective of investors’ expectations for premiums given that shareholders communicate the price at which they are willing to sell their holdings back to the issuer. The premiums paid were drawn from a group of publicly-traded small- and mid-sized firms that have tendered for and repurchased less than 20% of their total shares outstanding since November 2009. This categorization is generally consistent with that of the Company’s situation. B. Riley reviewed 21 Dutch Tender Offers and applied the inter-quartile range of one-day premiums of 5.4% to 18.0% to the Company’s last close price of $12.00 as of December 12, 2012 to get to an implied share price range of $12.64 to $14.16. The inter-quartile range was used to eliminate the effect of major outliers in the data set and to capture the distribution of the data. 14 % Premium / (Discount) to Close Price Mean % Upper Quartile % Median % Lower Quartile % Precedent Reverse / Forward Stock Splits Analysis The Precedent Reverse / Forward Stock Splits Analysis takes into account historical reverse / forward stock splits executed by companies since February 2005 with similar objectives to that of the Reverse/Forward Stock Split. B. Riley reviewed 51 reverse / forward stock splits and applied the inter-quartile range of one-day premiums of 4.0% to 37.1% to the Company’s last close price of $12.00 as of December 12, 2012 to get to an implied share price range of $12.48 to $16.45. The inter-quartile range was used to eliminate the effect of major outliers in the data set and to capture the distribution of the data. % Premium / (Discount) to 1 Day Prior 1 Week Prior 1 Month Prior Mean % % % Upper Quartile % % % Median % % % Lower Quartile % % % Precedent Minority Interest Transactions Analysis The Precedent Minority Interest Transactions Analysis takes into account secondary market transactions since February 2008 involving the exchange of minority stakes of less than 20% of a company. All historical transactions consist of targets based in the U.S. and feature all-cash transactions. B. Riley reviewed 15 minority interest transactions and applied the inter-quartile range of one-day premiums of 0.0% to 32.3% to the Company’s last close price of $12.00 as of December 12, 2012 to get to an implied share price range of $12.00 to $15.88. The inter-quartile range was used to eliminate the effect of major outliers in the data set and to capture the distribution of the data. % Premium / (Discount) to 1 Day Prior 1 Week Prior 1 Month Prior Mean % % % Upper Quartile % % % Median % % % Lower Quartile % %) % 15 Liquidation Value Analysis The Liquidation Value Analysis utilizes the concept that the value of a business is best represented by the present value of its assets (including all cash and equivalents, securities held for sale, real estate owned, and other assets) net of all liabilities. B. Riley accounted for the mark-to-market value of the securities held, the estimated market of the real estate owned as per third-party valuations provided by the Company, foreign capital gains taxes, U.S. net operating loss carryforwards available to shelter capital gains, and other adjustments. B. Riley applied an estimated capital gains tax of 27.5%, as per Italian corporate tax laws, to the Villa real estate which B. Riley estimated would not be sheltered under the U.S.-based net operating loss carryforwards in the event of a liquidation. All other tax implications would be sheltered, as per management guidance, under Company’s federal net operating loss carryforwards of approximately $32.4 million as of July 28, 2012.Subsequently, B. Riley applied a 10.0% to 12.0% wind-down expense range to the gross value of all assets to simulate operating and liquidation expenses & contingencies associated with liquidating the Company. The Liquidation Value Analysis resulted in an estimated Liquidation Value per share range of $13.76 to $14.10. Certain Effects of the Reverse /Forward Stock Split on the Company’s Shareholders Rights, Preferences and Limitations.There are no differences between the respective rights, preferences or limitations of the Common Stock before the Reverse/Forward Stock Split and the Common Stock after the Reverse/Forward Stock Split.There will be no differences with respect to dividend, voting, liquidation or other rights associated with the Company’s Common Stock before and after the Reverse/Forward Stock Split. If the Reverse Stock Split and Forward Stock Split are approved, the interests of Continuing Shareholders will not change.Securities acquired from Cashed Out Shareholders will be retired by the Company. If the Reverse/Forward Stock Split is effected, shareholders whose shareholdings in the Company consist of record ownership of fewer than 5,000 shares of Common Stock will no longer have any equity interest in the Company and will not participate in future increases or decreases to the Company’s stock price. Upon the effectiveness of the Reverse/Forward Stock Split, the aggregate number of shares of our Common Stock owned by our directors and executive officers and Steel Holdings will remain the same and the ownership percentage of the shares of our Common Stock held by our directors, executive officers and Steel Holdings will increase by approximately []% from []% to []% as a result of the reduction of the number of shares of our Common Stock outstanding. Financial Impact.The Company estimates that after the Reverse/Forward Stock Split is effected the number of shares of Common Stock outstanding will be approximately [] shares in the hands of approximately [] shareholders of record.The total number of fractional shares to be purchased is estimated to be equivalent to approximately 350,000 shares of Common Stock on a pre-split basis at a cost of approximately $4,725,000.The cost of the Reverse/Forward Stock Split transaction will be paid from the Company’s available cash and other liquid assets.No other material impact on the Company’s financial statements is expected. The number of shares to be cashed-out in the Reverse/Forward Stock Split may vary from the estimate above, and the ownership percentage of our shares of Common Stock held by our directors, executive officers and 10% shareholders and the ownership percentage of the continuing shareholders after the Reverse/Forward Stock Split will proportionally increase or decrease as a result of purchases, sales and other transfers of our shares of Common Stock by our shareholders prior to the effective time of the Reverse/Forward Stock Split, and depending on the number of street name shares that are actually cashed-out in the Reverse/Forward Stock Split. 16 Appraisal or Dissenters’ Rights.Under the New York Business Corporation Law, no appraisal or dissenters’ rights exist with respect to the Reverse/Forward Stock Split and the Company is not voluntarily according dissenting shareholders such rights. Board Discretion.Our Board has retained the final authority to determine if and when to file the amendments to the Company’s Certificate of Incorporation with the Secretary of State of the State of New York in order to effectuate the Reverse/Forward Stock Split.Notwithstanding authorization of the proposed transactions by our shareholders, our Board may abandon the Reverse/Forward Stock Split at any time without further action by our shareholders, or may file the amendments at any time without further notice to or action by our shareholders.However, the Board believes that the proposals should be acted on before they become “stale” and expects to make its decision within 60 days after approval by the shareholders. Termination of Registration with SEC.The Common Stock is currently registered under the Exchange Act.Such registration may be terminated, under SEC rules, upon application of the Company to the SEC if the Company has fewer than 300 record holders of its Common Stock.The Company intends to make an application for termination of registration of its Common Stock as promptly as possible after filing the Certificates of Amendment.Termination of the registration of the Common Stock under the Exchange Act would substantially reduce the information required to be furnished by the Company to its shareholders and to the SEC and would make certain provisions of the Exchange Act, such as the filing of annual and quarterly reports and proxy statements, no longer applicable to the Company.However, the Company currently intends to continue to provide shareholders with summary annual audited financial statements and quarterly financial information, and periodic updates when determined to be appropriate by the Board with respect to material events.This information will be available on the Company’s website at www.dgtholdings.com.This information will not be as detailed or extensive as the information the Company has been required to file with the SEC or has provided to its shareholders in the past. With respect to the executive officers and directors of the Company, upon termination of registration of the Common Stock under the Exchange Act, the executive officers, directors and other affiliates would no longer be subject to many of the reporting requirements and restrictions of the Exchange Act, including the reporting and short-swing profit recapture provisions of Section 16 thereof, as well as many of the provisions of the Sarbanes-Oxley Act of 2002.Upon termination of Exchange Act registration, the Company will continue to be subject to the general anti-fraud provisions of federal and applicable state securities laws. Benefits.The Reverse/Forward Stock Split is expected to result in the following benefits to the Company, its Continuing Shareholders and Cashed Out Shareholders: · The termination of the Company’s reporting obligations under the Exchange Act will result in a reduction in the Company’s previously estimated costs to be incurred in the future.The Company expects to use any amounts saved as a result of termination of Exchange Act registration for general corporate purposes, including acquisitions. · The Reverse/Forward Stock Split affords shareholders owning of record fewer than 5,000 shares of Common Stock the opportunity to realize fair value for their shares.In the absence of the Reverse/Forward Stock Split, even if a more active trading market developed for the Common Stock, such holders would nonetheless likely realize less net value for their shares since the sale of their shares would ordinarily involve disproportionately high brokerage commissions. 17 · The percentage ownership of Common Stock of the Continuing Shareholders of the Company following the Reverse/Forward Stock Split will increase slightly due to the repurchase of fractional shares by the Company. Detriments.The Reverse/Forward Stock Split is expected to result in the following detriments to the Company, its Continuing Shareholders and Cashed Out Shareholders: · If the Reverse/Forward Stock Split is approved, it is estimated that approximately [] shareholders, owning in the aggregate approximately 350,000 shares of Common Stock, will cease to be shareholders of the Company and will no longer hold an equity interest in the Company.Such shareholders, therefore, will not share in any future increases in the Company’s net assets or stock price, if any, and will no longer have the right to vote on any corporate matter.Such shareholders also will be deprived of the ability to sell their shares of Common Stock at a time and for a price of their choosing. · Termination of registration of Common Stock under the Exchange Act will reduce substantially the information required to be furnished by the Company to its shareholders and will make certain provisions of the Exchange Act, such as the short-swing profit recovery provisions of Section 16(b) of the Exchange Act, the requirement of furnishing a proxy or information statement in connection with certain shareholder meetings pursuant to Section 14(a) of the Exchange Act, and the requirements of Rule 13e-3 promulgated by the SEC under the Exchange Act with respect to “going private” transactions no longer applicable to the Company and its executive officers and directors. In addition, termination of such registration will deprive “affiliates” of the Company of the ability to dispose of securities of the Company pursuant to Rule 144 promulgated under the Securities Act. · Shareholders owning 5,000 or more shares of Common Stock prior to the Reverse/Forward Stock Split will not be entitled to receive any cash payment for their shares and will continue as shareholders of the Company. Beneficial Owners of the Company Common Stock.We intend to treat shareholders holding our Common Stock in street name in the same manner as record holders.Prior to the effective date of the Reverse/Forward Stock Split, we will conduct an inquiry of all brokers, banks and other nominees that hold shares of our Common Stock in “street name,” ask them to provide us with information on how many fractional shares will be cashed-out, and request that they effect the Reverse/Forward Stock Split for their beneficial holders.However, these banks, brokers and other nominees may have different procedures than registered shareholders for processing the Reverse/Forward Stock Split.As a result, a shareholder owning 5,000 or more shares of Common Stock may nevertheless have those shares cashed-out if the shareholder holds shares in a combination of street name accounts and record holder accounts, or holds shares in separate accounts in several brokerage firms.If you are in this situation and desire to remain one of our shareholders after the Reverse/Forward Stock Split, you may consolidate your holdings into one brokerage account or record holder account prior to the effective date of the Reverse/Forward Stock Split.Conversely, if you hold an account with less than 5,000 shares in street name and want to ensure that your shares are cashed-out, you may want to change the manner in which your shares are held from street name into a record holder account in your own name so that you will be a record owner of the shares. 18 Directors and Officers.The directors and officers of the Company immediately prior to the Reverse/Forward Stock Split will remain the directors and officers of the Company immediately following the effectiveness of the Reverse/Forward Stock Split. Federal Income Tax Consequences Summarized below are the material federal income tax consequences to the Company and to shareholders resulting from the Reverse/Forward Stock Split.This summary is based on the provisions of the Internal Revenue Code of 1986, as amended (the “Code”), the Treasury Regulations (the “Regulations”) issued pursuant thereto, and published rulings and court decisions in effect as of the date hereof, all of which are subject to change.This summary does not take into account possible changes in such laws or interpretations, including amendments to the Code, applicable statutes, Regulations and proposed Regulations or changes in judicial or administrative rulings, some of which may have retroactive effect.No assurance can be given that any such changes will not adversely affect the federal income tax consequences of the Reverse/Forward Stock Split. This summary does not address all aspects of the possible federal income tax consequences of the Reverse/Forward Stock Split and is not intended as tax advice to any person or entity.In particular, and without limiting the foregoing, this summary does not consider the federal income tax consequences to the Company’s shareholders in light of their individual investment circumstances nor to shareholders subject to special treatment under the federal income tax laws (for example, tax exempt entities, retirement plans, mutual funds, partnerships or other entities classified as partnerships for U.S. federal income tax purposes (and investors therein), financial institutions, life insurance companies, regulated investment companies, taxpayers subject to the alternative minimum tax or who have elected mark-to-market accounting, U.S. expatriates or former long-term residents, and foreign taxpayers), or who hold, have held, or will hold stock as part of a straddle, hedging, or conversion, constructive sale or other integrated transaction for federal income tax purposes. In addition, this summary does not address any consequences of the Reverse/Forward Stock Split under any state, local, or foreign tax laws. If an entity that is classified as a partnership for U.S. federal income tax purposes holds Common Stock, the U.S. federal income tax treatment of a partner will generally depend on the status of the partner and upon the activities of the partnership.Partners in such partnerships should consult their own tax advisors as to the particular U.S. federal income tax consequences of the Reverse/Forward Stock Split. The Company will not obtain a ruling from the Internal Revenue Service or an opinion of counsel regarding the federal income tax consequences to the Company’s shareholders as a result of the Reverse/Forward Stock Split.Accordingly, you are encouraged to consult your own tax advisor regarding the specific tax consequences of the proposed transaction, including the application and effect of state, local, and foreign income and other tax laws. This summary assumes that you are one of the following: (i) a citizen or resident of the United States, (ii) a domestic corporation, (iii) an estate the income of which is subject to United States federal income tax regardless of its source, or (iv) a trust if a United States court can exercise primary supervision over the trust’s administration and one or more United States persons are authorized to control all substantial decisions of the trust.This summary also assumes that you have held and will continue to hold your shares as capital assets for federal income tax purposes. You should consult your tax advisor as to the particular federal, state, local, foreign, and other tax consequences applicable to your specific circumstances. 19 The Company believes that the Reverse/Forward Stock Split will be treated as a tax-free “recapitalization” for federal income tax purposes.This should result in no material federal income tax consequences to the Company or to its shareholders who do not receive cash in the transaction.However, if you are receiving cash in the transaction, the payment to you will be the last distribution you will receive from the Company and you may recognize gain or loss for federal income tax purposes. Shareholders who do not receive cash in connection with the Reverse/Forward Stock Split If you (1) continue to hold stock directly immediately after the Reverse/Forward Stock Split and (2) you receive no cash as a result of the Reverse/Forward Stock Split, you should not recognize any gain or loss in the Reverse/Forward Stock Split for federal income tax purposes.Your aggregate adjusted tax basis in your shares of stock held immediately after the Reverse/Forward Stock Split will be equal to your aggregate adjusted tax basis in your shares of stock held immediately prior to the Reverse Stock Split and you will have the same holding period in your stock as you had in such stock immediately prior to the Reverse/Forward Stock Split. Shareholders who receive cash in connection with the Reverse/Forward Stock Split If you receive cash in lieu of fractional shares as a result of the Reverse/Forward Stock Split, the cash you receive will be the last distribution you will receive from the Company with respect to the cashed out stock.You will generally recognize capital gain or loss on the Reverse/Forward Stock Split for federal income tax purposes, with such gain or loss measured by the difference between the cash you receive for your cashed out stock and your aggregate adjusted tax basis in such stock. Capital Gain and Loss For individuals, net capital gain (defined generally as your total capital gains in excess of capital losses for the year) recognized upon the sale of capital assets that have been held for more than 12 months generally will be subject to tax at a rate not to exceed 15%. (for tax year 2012), and scheduled to increase to a rate not to exceed 20% for tax year 2013.For certain taxpayers, capital gains may also become subject to the 3.8% Medicare tax in 2013. Net capital gain recognized from the sale of capital assets that have been held for 12 months or less will continue to be subject to tax at ordinary income tax rates.Capital gain recognized by a corporate taxpayer will continue to be subject to tax at the ordinary income tax rates applicable to corporations.There are limitations on the deductibility of capital losses. Backup Withholding Shareholders may be required to provide their social security or other taxpayer identification numbers (or, in some instances, additional information) to the Company’s transfer agent in connection with the Reverse/Forward Stock Split to avoid backup withholding requirements that might otherwise apply.The letter of transmittal will require each shareholder to deliver such information when the Common Stock certificates are surrendered following the Effective Date of the Reverse/Forward Stock Split.Failure to provide such information may result in backup withholding at a rate of 28%. As explained above, the amounts paid to you as a result of the Reverse/Forward Stock Split may result in capital gain income to you depending on your individual circumstances.You should consult your tax advisor as to the particular federal, state, local, foreign, and other tax consequences of the transaction, in light of your specific circumstances. 20 The preceding discussion of the material U.S. Federal Income Tax consequences of the Reverse/Forward Stock Split is general and does not include all consequences to every shareholder under federal, state, local, or foreign tax laws.Accordingly, each shareholder should consult its own tax advisor as to the particular tax consequences to it of the reverse stock split, including the applicability and effect of any state, local, or foreign tax laws, and of any proposed changes in applicable law. 21 INFORMATION ABOUT DGT HOLDINGS CORP. The Company The Company, a New York corporation, was incorporated in 1954.We sold Villa on November 3, 2011 and our power conversion business operated by RFI on August 16, 2012.Prior to these sales, we were a leader in developing, manufacturing and marketing medical and dental imaging systems and power conversion subsystems and components worldwide.Our products included stationary and portable medical and dental diagnostic imaging systems and electronic systems and components such as electronic filters, transformers and capacitors.We currently have a real estate business that includes the leasing of property owned by the Company through its subsidiaries in Milan, Italy and Bay Shore, New York.In addition to the real estate business, our business is expected to consist primarily of capital redeployment and identification of new profitable operations where we can utilize our existing working capital and maximize the use of our net operating losses. Market Information; Dividends Effective May 11, 2007, our Common Stock commenced trading on the Over the Counter “OTC” Bulletin Board under the symbol “DGTC.OB”.Prior to that, shares of our Common Stock had been traded on the “pink sheets,” under the symbol “DGTC.PK”.The OTC is an over-the-counter market which provides significantly less liquidity than established stock exchanges, and quotes for stocks included in the OTC are not listed in the financial sections of newspapers as are those for established stock exchanges. As of December 13, 2012, there were approximately 3,879,468 shares outstanding of our Common Stock.The following table shows the high and low sales prices per share of our Common Stock for the past eight quarters, as reported by the over the counter market. Common Stock Price Fiscal Period High* Low* First Quarter $ $ Second Quarter (through December 13, 2012) First Quarter $ $ Second Quarter Third Quarter Fourth Quarter First Quarter $ $ Second Quarter Third Quarter Fourth Quarter *Adjusted for 1 for 50 and 4 for 1 stock splits effective January 6, 2011. We have not paid any cash dividends, except for the payment of cash in lieu of fractional shares, since 1983. We do not intend to pay any cash dividends in the foreseeable future. 22 Prior Public Offerings We have not made an underwritten public offering of our Common Stock for cash during the three years preceding the date of this proxy statement. Stock Purchases The Company has not repurchased any shares of its Common Stock in the past two years except on September 12, 2011, the Company repurchased 28,104 shares of Common Stock from two employees of Villa, for an aggregate price of $820,000 or approximately $28.9143 per share. In addition, none of our directors or executive officers have purchased shares of our Common Stock in the past two years except for the grant of equity compensation by us to our directors and executive officers in the form of restricted stock or stock options. 23 Summary Historical Financial Information The following summary of consolidated financial information was derived from our audited consolidated financial statements as of and for the years ended July 28, 2012 and July 30, 2011 and from unaudited consolidated interim financial statements as of and for the three months ended October 27, 2012 and October 29, 2011.All adjustments (consisting only of normal recurring adjustments) which are, in the opinion of management, necessary for a fair presentation of the financial condition and results of operations of the Company, have been included.Results for the three months ended October 27, 2012 may not be indicative of results to be realized for the entire year.This financial information is only a summary and should be read in conjunction with our historical financial statements and the accompanying footnotes included inour annual report on Form 10-K for the year ended July 28, 2012 and in our quarterly report on Form 10-Q for the quarter ended October 27, 2012, which are incorporated by reference in this proxy statement.Please see the information set forth in this proxy statement in the sections captioned “Where You Can Find More Information” and “Documents Incorporated by Reference.” DGT Holdings Corp. Consolidated Balance Sheets – Summarized (Dollars in Thousands, Except Per Share Data) October 27, July 28, July 30, Assets (Unaudited) Current assets: $ $ $ Noncurrent assets: Total assets LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Noncurrent liabilities: Total liabilities Shareholders' equity: Total liabilities and shareholders' equity Outstanding Shares Net book value per share $ $ $ 24 DGT Holdings Corp. Consolidated Statement of Operations – Summarized (Dollars in Thousands, Except Per Share Data) Three Months Ended October 27, 2012 (Unaudited) Three Months Ended October 29, 2011 (Unaudited) Twelve Months Ended July 28, 2012 Twelve Months Ended July 30, 2011 Sales $ $
